Citation Nr: 1544392	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for generalized arthritis of the fingers, shoulders, and hips.

2.  Entitlement to service connection for generalized arthritis of the fingers, shoulders, and hips.

3.  Entitlement to service connection for eczema, to include as secondary to service-connected herpes progenitalis, ulcer of buccal mucous membrane.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972, to include service in the Republic of Vietnam during the Vietnam War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for eczema, to include as secondary to service-connected herpes progenitalis, ulcer of buccal mucous membrane, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 decision, the Board denied the claim of entitlement to service connection for generalized arthritis of the fingers, shoulders, and hips; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.
2.  Evidence received since the September 2009 Board decision is neither cumulative nor repetitive of facts that were previously considered and raises a reasonable possibility of substantiating the arthritis claim.

3.  Generalized arthritis of the fingers, shoulders, and hips is etiologically related to events during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Board's September 2009 denial of the claim of entitlement to service connection for generalized arthritis of the fingers, shoulders, and hips is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R § 20.1100 (2008).

2.  Evidence received since the September 2009 Board decision is new and material and reopening of the claim for service connection for generalized arthritis of the fingers, shoulders, and hips is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Generalized arthritis of the fingers, shoulders, and hips was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

To the extent the action taken herein below is favorable to the Veteran, further discussion of the duties to assist and notify is not necessary at this time.




II. New and Material Evidence 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Board previously denied this claim in September 2009.  The Veteran did not appeal that decision and it is final.  

The evidence received since September 2009 Board decision includes evidence that is both new and material to the claim for service connection for generalized arthritis of the fingers, shoulders, and hips.  See 38 C.F.R. § 3.156.  The Veteran submitted positive nexus opinions dated on March 27, 2015, and April 6, 2015.  This new evidence addresses the reason for the previous denial; that is, the absence of a nexus between the Veteran's current disability and an in-service disease or injury.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

III. Service Connection 

The Veteran testified that his current generalized arthritis is the same condition that he was treated for during service.  After careful review of the evidence of record, the Board finds that service connection is warranted for generalized arthritis of the fingers, shoulders, and hips.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a current generalized arthritis disability of the fingers, shoulders, and hips.  The Veteran has submitted a March 2015 letter from Dr. G.C., which provides a diagnosis of degenerative joint disease of the bilateral hands, shoulders, and hips.

The Veteran's service treatment records (STRs) include a January 1970 entrance report of medical examination that shows all pertinent clinical evaluations were normal and is negative for defects or diagnoses.  On the Veteran's corresponding medical history he denied swollen or painful joints.  

In August 1971, the Veteran complained of swelling of the right hand and gave a seven year history of migratory arthralgias, involving the ankles as a child and now the digits.  The impression was "arthritis - rule out [unclear] rheumatoid."  An August X-ray report noted an eight year history of migratory arthralgias - now involving right index finger (PIP and MP).  X-rays of both hands and both ankles were negative.  The Veteran's rheumatoid factor was noted to be negative in September 1971.  A September 1971 consultation request noted a seven year history of migratory arthralgias and noted pain in his PIP joints of both hands.  His extremities had no joint tenderness, swelling or limitation of motion.  The consultation resulted in an impression of "non-specific arthralgias - perhaps a precursor to a collagen [unclear] that has not fully expressed itself yet."  In October 1971, the Veteran complained of soreness of the right ring finger (PIP joint as usual) and was assessed with nonspecific arthralgias.  

The report of the Veteran's March 1972 separation medical examination shows that all pertinent clinical evaluations were normal and is negative for defects or diagnoses.

The Board recognizes the Veteran's reported seven and eight year duration medical history of migratory arthralgia.  However, there were no defects noted on the Veteran's January 1970 entrance examination related to this condition.  Therefore, the Veteran is presumed sound.  38 U.S.C.A. § 1111.  As the record does not demonstrate by clear and unmistakable evidence that an injury or disease existed before acceptance and enrollment and was not aggravated by such service, the presumption of soundness is not rebutted and the Veteran is considered sound at entry into service.  Id.  

With regard to the nexus element, a VA examination report and several private medical opinions are of record.

Specifically, a June 2008 statement by Dr. N.T., specializing in rheumatology and immunology, provides that the Veteran suffered from chronic arthritis-periarthritis involving the hands, shoulders, hips, neck and several other joints.  The onset of the symptoms was since he was in Vietnam, during which time he had several injuries and exposures with a history of severe alopecia.  

The report of a November 2008 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth a review of the Veteran's STRs, medical history and current complaints.  The Veteran reported that his left hand condition began during active duty and his bilateral shoulder and hip conditions began when he fell off a roof in Vietnam.  The examiner noted that the Veteran's STRs reflect that he complained of right hand pain of at least 7-8 years' duration.  The report provides the results of VA and private X-ray and MRI (magnetic resonance imaging) studies, as well as the current physical examination results.  The final diagnoses were left and right hand degenerative joint disease; left shoulder degenerative joint disease; right shoulder degenerative joint disease; and, normal left and right hip.  

The VA examiner commented that it was less likely than not that the Veteran's current left or right finger conditions were related to military service.  It was also less likely than not that the Veteran's right finger was aggravated by active duty beyond its natural progression.  The examiner explained that the Veteran's STRs showed right index and ring finger swelling from August to October 1971.  Radiographic studies were negative and a consultation diagnosed him with non-significant arthralgias.  The Veteran was not seen at any other points during his military service for the right finger arthralgias.  It was presumed that the condition resolved.  The Veteran's STRs were silent for any complaints or evaluations of the left hand.  Following military service, the Veteran's initial claim for service connection did not address his hands.  Complaints and evaluations related to his hands were not found in the claims file until well over 20 years following his military service.  

The VA examiner also stated that it was less likely than not that the Veteran's present bilateral shoulder condition was related to military service.  His STRs were negative or silent for complaints or evaluations of his bilateral shoulders or hips.  The claims file did not document complaints or evaluations for his shoulders and hips until well over 20 years following service.  

In March 2015, Dr. G.C. wrote that after a review of the Veteran's STRs the Veteran's current degenerative joint disease of the bilateral hands, shoulders, and hips are more likely than not a progression of the arthritis he was treated for during active duty.  He elaborated that arthritis is a systemic disease that can cause symptoms in any joint.  Since active service, arthritis progressed to the Veteran's shoulders and hips.  He concluded that the current disease is a progression of the arthritis that the Veteran was treated for in-service.

In April 2015, the Veteran's VA primary care physician, Dr. S.K., wrote that the Veteran had been under her care since 2011.  She opined that it was more likely than not the physical trauma suffered by the Veteran during active service contributed to and perhaps aggravated his cervical spine, shoulder, and hand conditions.  She cited X-ray studies that demonstrated degenerative changes in the cervical spine, shoulders, and hands, and a review of the Veteran's STRs in support for her conclusion.  

The Board finds that the positive nexus opinions are of greater probative weight than the November 2008 VA examination.  The November 2008 VA examination relies, in part, on the assertion that the Veteran did not seek treatment for arthritis for over 20 years.  In the August 2010 notice of disagreement, the Veteran explained that he sought treatment outside the VA system after separation.  He sought treatment from private doctors over the years, but that due to the time span and the number of cities he had lived in since separation, he was unable to obtain those records.  Additionally, the positive opinions were proffered by the Veteran's treating physicians and the Board finds them more probative than the VA examination.  Lastly, the November 2008 VA opinion cites "non-significant arthralgias" in the STRs.  The notation found in the Veteran's STRs is "non-specific arthralgias."  Thus, the Board finds the November 2008 VA examination relies on inaccurate factual premises and is of limited probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board has also considered the Veteran's lay statements.  The Veteran is competent to report that he was diagnosed with arthritis in-service and that he has sought treatment for his arthritis over the years.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's lay statements to be credible.  Additionally, the Board finds the Veteran's lay statements regarding his arthritis probative as they are consistent with the evidence of record.

The Board finds that the weight of the evidence supports the Veteran's claim for service connection for generalized arthritis of the fingers, shoulders, and hips, and the claim is granted.


ORDER

The application to reopen the claim for service connection for generalized arthritis of the fingers, shoulders, and hips, is granted.

The claim of entitlement to service connection for generalized arthritis of the fingers, shoulders, and hips, is granted.


REMAND

At the April 2015 Board hearing, the Veteran testified that he sought treatment in-service for a rash of his groin, mouth, arm, shoulders, and chest.  He elaborated that he had eczema on his shoulders, arms, and groin.  He averred that his current eczema was either directly related to service or was related to his service-connected herpes progenitalis, ulcer of buccal mucous membrane.  In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his eczema.  The VA examiner opined that it was less likely than not that the Veteran's eczema was secondary to his service-connected herpes progenitalis.  He added that it was impossible to relate the two conditions.  However, he did not provide a direct service connection opinion or provide an opinion as to whether the Veteran's eczema was aggravated by his service-connected herpes progenitalis.  38 C.F.R. §§ 3.303, 3.310.   Therefore, a remand is necessary to obtain a VA addendum medical opinion.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the January 2010 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following questions with a rationale.  If an examination is deemed necessary prior to addressing the questions below, such should be scheduled.

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's eczema had its onset in or is otherwise related to his active military service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's eczema was permanently aggravated beyond its natural progression by the service-connected herpes progenitalis, ulcer of buccal mucous membrane?

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


